   Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 1 of 58




Knight First Amend. Inst. at Columbia Univ. v.
Dep’t of Homeland Sec.
No. 1:17-cv-00548-TSC

Defendants’ Motion for Summary Judgment

Ex. C
    Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 2 of 58



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

KNIGHT FIRST AMENDMENT INSTITUTE                    )
AT COLUMBIA UNIVERSITY,                             )
                                                    )
                      Plaintiff,                    )
                                                    )
                      v.                            )       No. 1:17-cv-00548-TSC
                                                    )
DEPARTMENT OF                                       )
HOMELAND SECURITY, et al.,                          )
                                                    )
                      Defendants.                   )
                                                    )
                                                    )




                   DECLARATION OF PATRICK A. HOWARD



I, Patrick A. Howard, declare as follows:

     1. I am a Branch Chief in the Freedom of Information Act (FOIA) Division,

         Privacy and Diversity Office, Office of the Commissioner, U.S. Customs and

         Border Protection (CBP). I have been a Branch Chief in the FOIA Division in

         Washington, D.C. since February 8, 2015. In this capacity, I oversee a staff of

         Government Information Specialists, the processing of requests for records

         submitted to CBP pursuant to the FOIA, the processing of certain requests

         submitted to CBP pursuant to 5 U.S.C. § 552, the Privacy Act, 5 U.S.C. § 552a,

         and other activities conducted pursuant to applicable records access provisions.

     2. I am familiar with CBP’s procedures for responding to FOIA requests. I

         provide technical and administrative supervision and direction to a group of
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 3 of 58



    Government Information Specialists responsible for processing requests for

    release of CBP documents and information, assist with FOIA litigation matters,

    and I am personally familiar with the processing of FOIA responses, including,

    at times, by directly reviewing for adequacy and compliance with federal laws

    and regulations.

 3. All information contained herein is based upon information furnished to me in

    my official capacity, and the statements I make in this declaration are based on

    my personal knowledge, which includes knowledge acquired through, and

    agency files reviewed in, the course of my official duties as Branch Chief in

    CBP’s FOIA Division.

 4. The purpose of this declaration and the attached Vaughn Index is to provide

    additional information as to why certain information was withheld from public

    disclosure pursuant to 5 U.S.C. §§ 552 (b)(3), (b)(5), (b)(6), (b)(7)(C), and

    (b)(7)(E) and in support of the Government’s motion for summary judgment

    submitted in this case.

                           PLAINTIFF’S REQUEST TO CBP


 5. I am familiar with Plaintiff Knight First Amendment Institute at Columbia

    University’s (hereinafter Plaintiff) FOIA request for information from CBP that

    was received by the CBP FOIA Office on March 24, 2017. I am also familiar

    with the Plaintiff’s allegations in this litigation.

      a. In their request, Plaintiff requested the following:

                1. Any document containing statistical information concerning the

                  search, detention, retention, or sharing of electronic devices or



                                          2
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 4 of 58



              information of individuals at the border (or functional equivalent

              of the border) since FY2012, including, but not limited to,

              documents reflecting:

                 a. The number of travelers whose electronic devices or

                     information were searched, detained, retained, or shared;

                 b. The number or portion of those travelers who are U.S.

                     citizens;

                 c. The number or portion of those travelers who are lawful

                     permanent residents or green card holders;

                 d. The number or portion of those travelers by country of

                     origin;

                 e. The number or portion of those travelers by gender, race,

                     ethnicity, nationality, and/or country of birth;

                 f. The number or portion of those travelers by port of entry;

                     and

                 g. The number or portion of those travelers by watch list,

                     lookout, and/or other selectee status.

            2. Documents relating to each instances since FY2012 in which CBP

              or ICE searched, detained, retained, or shared an electronic device

              or the information accessible on it, including, but not limited to:

                 a. A list of the TECS data field categories used to record and

                     track each electronic device conducted by CBP or ICE; and




                                      3
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 5 of 58



                 b. All information contained in the TECS system used to

                     record and track electronic device searches, detentions,

                     retentions, and/or sharings.

            3. Revisions of or documents supplementing or superseding:

                 a. CBP Directive No. 3340-049, Border Search of Electronic

                     Devices Containing Information (Aug. 20, 2009); or

                 b. ICE Directive No. 7-6.1, Border Searches of Electronic

                     Devices (Aug. 18, 2009).

            4. The following documents relating to any reviews of CBP’s or

              ICE’s policies or practices concerning electronic device searches;

                 a. Any audits, impact assessments, or other reviews of CBP’s

                     or ICE’s policies or practices concerning electronic device

                     searches, including any such reports by the Office for Civil

                     Rights and Civil Liberties, DHS’s OIG, and CBP’s Office

                     of Internal Affairs, Management Inspection Division;

                 b. Any policies, practices, procedures, and/or training

                     materials adopted as a result of any audits, impact

                     assessments, or other reviews of how CBP and ICE conduct

                     electronic device searches; and

                 c. Any documents reflecting annual or semi-annual

                     examinations by CBP or ICE of electronic device searches

                     by port of entry, as adopted in response to the 2011 Impact

                     Assessment.




                                    4
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 6 of 58



               5. Documents, including tear sheets and TRIP records, containing or

                 relating to complaints filed by individuals or organizations about

                 CBP’s and/or ICE’s search, review, retention or sharing of the

                 information on travelers’ electronic device.

               6. Documents reflecting policies, practices, or procedures concerning

                 how CBP officers handle “privileged or other sensitive material,”

                 including “work-related information carried by journalists,” as

                 referenced in § 5.2 of the CBP Directive.

               7. Documents reflecting policies, practices, and procedures

                 concerning CBP’s anti-discrimination policy as applied to

                 discretionary device searches.



             CBP’S RESPONSE TO PLAINTIFF’S REQUEST

 6. In response to Plaintiff’s Request, CBP has provided 4,185 partially released

    pages, withheld 2 pages in their entirety, and determined that 106 pages were

    not responsive. Additionally, consistent with an agreement with Plaintiff, CBP

    produced a 1,424-page spreadsheet of information. In addition, CBP processed

    47 pages of referrals from TSA, all of which were partially released. In

    addition, CBP processed 1,285 pages of referrals from DHS.



 JUSTIFICATION FOR WITHHOLDING INFORMATION UNDER FOIA



                                   Exemption (b)(3)




                                       5
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 7 of 58



 7. Section 552(b)(3) of Title 5 of the U.S. Code exempts from disclosure certain

    records or information that are “specifically exempted from disclosure by

    statute.”

 8. As explained in greater detail in the attached Index, in this case, two pages of

    records regarding a specific traveler were withheld in full pursuant to

    Exemption (b)(3) based on the application of the limitations on disclosure in 8

    U.S.C. § 1367. The record in question contained information regarding an alien

    who is allegedly a beneficiary of an application for relief under 8 U.S.C. §

    1101(a)(15)(T), 15(U), or (51) or 8 U.S.C. § 1229b(b)(2).

                                    Exemption (b)(5)

 9. Section 552(b)(5) of Title 5 of the U.S. Code exempts from disclosure “inter-

    agency or intra-agency memorandums or letters that would not be available by

    law to a party other than an agency in litigation with the agency, provided that

    the deliberative process privilege shall not apply to records created 25 years or

    more before the date on which the records were requested.”

 10. As explained in greater detail in the attached Index, in this case, Exemption

    (b)(5) has been applied with respect to internal inter-agency and intra-agency

    memoranda, communications, correspondence, and reports created less than 25

    years prior to the record request in this case. Within those records, information

    protected from disclosure by the deliberative process privilege was withheld.

 11. In this case, certain documents and portions of documents were withheld under

    exemption (b)(5) based upon the deliberative process privilege that is

    incorporated into exemption (b)(5). The general purpose of this privilege is to




                                        6
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 8 of 58



    prevent injury to the quality of agency decisions. Specifically, three policy

    purposes have been consistently held to constitute the bases for this privilege:

    (1) to encourage open, frank discussions on matters of policy between

    subordinates and superiors; (2) to protect against premature disclosure of

    proposed policies before they are finally adopted; and (3) to protect against

    public confusion that might result from the disclosure of reasons and rationales

    that were not in fact ultimately the grounds for an agency’s action. Logically

    flowing from the foregoing policy considerations is the privilege’s protection of

    the decision-making process of government agencies. In concept, the privilege

    protects not merely documents, but also the integrity of the deliberative process

    itself where the exposure of that process would result in harm. One of the most

    important factors CBP considers in applying Exemption 5 is the role that the

    document plays in the process of agency deliberations.

 12. As explained in greater detail in the attached Index, in this case, CBP applied

    the (b)(5) Exemption to documents and information that were deliberative in

    nature and compiled in advance of a final agency decision. The information

    withheld under the (b)(5) Exemption includes documents prepared to inform

    agency decisions; documents that reflect analysis undertaken to support

    recommendations to agency leadership; draft documents reflecting proposed

    agency activities; communications among agency leadership and policy advisers

    containing recommendations, evaluation or comments regarding proposed

    agency actions,; and documents reflecting agency deliberations and

    consideration of policy recommendations. Release of the information withheld




                                        7
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 9 of 58



    in this case would reveal agency deliberations and negatively impact the

    decision-making process.

                                   Exemption (b)(6)

 13. Section 552(b)(6) of Title 5 of the U.S. Code exempts from disclosure certain

    records and information “the disclosure of which would constitute a clearly

    unwarranted invasion of personal privacy.” This exemption requires balancing

    the public’s right to disclosure against an individual’s right to privacy. In this

    case, the information CBP withheld is exempted from disclosure because the

    privacy interests in that information outweigh the public interest in its

    disclosure.

 14. As explained in greater detail in the attached Index, in this case, Exemption

    (b)(6) has been applied with respect to internal CBP policies and memoranda;

    inspection records that document specific border inspections of electronic

    devices, including electronic media reports (EMRs); certain information

    contained within complaint records and responses and responses to DHS TRIP

    redress requests; internal audit and review documentation; and an internal

    presentation.

 15. Within these records, Exemption (b)(6) has been applied to protect the personal

    privacy interests of CBP personnel, travelers whom CBP personnel have

    encountered at ports of entry, and other members of the public; exemption

    (b)(6) has been applied to: (1) personally identifiable information of

    government employees, including information that could identify CBP

    personnel involved in law enforcement functions; (2) information regarding the




                                        8
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 10 of 58



    subjects of records; and (3) information regarding individuals mentioned in

    records (e.g., co-travelers or other individuals identified or mentioned by the

    subject of a record).

 16. CBP withheld, pursuant to Exemption (b)(6), biographic and biometric

    personally identifiable information related to specific employees, such as

    names, signatures, photographs or images, contact information, telephone

    numbers, email addresses, physical addresses, physical descriptions, badge

    numbers, and identification numbers and other unique identifiers that could

    identify CBP or other government personnel involved in a border inspection,

    compiling records, processing complaints, or compiling information. Release of

    this information would constitute a clearly unwarranted invasion of privacy.

    Government employees, including CBP law enforcement officers, have a

    protectable privacy interest in their identities that would be threatened by

    disclosure. Similarly, government employees have a protectable privacy

    interest in their contact information that would also be threatened by disclosure.

    Release of this information would not shed light on the actions of CBP and

    there is no public interest in the disclosure of this information. Accordingly, the

    individual’s right to privacy outweighs whatever public interest, if any, might

    exist in knowing the information.

 17. Pursuant to Exemption (b)(6), CBP withheld personally identifiable information

    regarding members of the public that, if released, could impair the personal

    privacy interests of those members of the public. Federal officials handling

    personal information may not disclose personal information to a third party,




                                        9
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 11 of 58



    except in accordance with the Privacy Act and consistent with the routine uses

    identified in the System of Records Notices published in connection to each

    system of records at issue. In this case, Knight First Amendment Institute at

    Columbia University explicitly requested records regarding third parties,

    specifically, travelers whose devices were inspected at the border, and

    information about other third parties that were included in related documents.

    The Plaintiff has not submitted authorization (e.g., a Privacy Act Waiver) from

    any individuals permitting the disclosure of information to the Plaintiff;

    therefore, those third parties maintain privacy interests in their own information,

    and disclosure is only authorized in accordance with the requirements of the

    Privacy Act. Consequently, as a third party requestor who has not submitted

    authorization, the Plaintiff has not received the same access that the subject of

    records (or those the subjects have authorized) would receive.

 18. CBP withheld, pursuant to Exemption (b)(6), personally identifiable

    information regarding members of the public that were the subjects of agency

    records. For example, this includes information that, taken in isolation or

    combined with other information, could reveal the identity of individuals who

    submitted complaints regarding CBP inspections or practices, and individuals

    whose devices were inspected by CBP at the border. Public disclosure of

    information that would identify the subject of a CBP record would be an

    invasion of personal privacy. Individuals have a privacy interest in protecting

    their identities, and in choosing whether to disclose the details of an encounter

    with a law enforcement agency. Identifying individuals who were the subject of




                                       10
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 12 of 58



    specific agency records or whose electronic devices were searched at the border

    would constitute a clearly unwarranted invasion of personal privacy.

    Consequently, any information that could be used to identify the subject of a

    relevant agency record has been withheld pursuant to Exemption (b)(6). The

    records at issue also include personal information regarding members of the

    public and their practices, such as information the individual supplied to CBP or

    that was identified during system queries. Information that was withheld

    pursuant to Exemption (b)(6) includes: names, dates of birth, countries of birth,

    citizenship, travel document numbers, visa category, citizenship/immigration

    status, identification numbers, document issue/expiration dates, device

    information, physical addresses, physical description, height/weight, telephone

    numbers, email addresses, usernames and social media handles, vehicle

    identifiers and characteristics, unique record numbers, serial numbers, travel

    history, travel plans, information regarding the purpose of international travel

    and actions taken during international travel, carrier and flight number, personal

    history, familial relationships, educational history, occupation information and

    professional history, place of residence, intimate personal details, criminal

    history, description of law enforcement information regarding a specific

    individual, results of system queries, medical information, financial

    information, political views, asylum information, and descriptions of subject-

    specific law enforcement information or outcomes.

 19. CBP also withheld, pursuant to Exemption (b)(6), personally identifiable

    information regarding members of the public who were mentioned in agency




                                       11
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 13 of 58



    records but are not the subject of the record. For example, this includes

    individuals who are mentioned by the subject of the record or otherwise

    associated with the subject of the record. Individuals have a privacy interest in

    protecting their identities, and in choosing whether to disclose their association

    with an individual who is the subject of a particular government record. This is

    particularly true where information is supplied by a third party member of the

    public, and may or may not be accurate. Consequently, any information

    regarding members of the public who were mentioned in a record but not the

    subject of the record has been withheld pursuant to Exemption (b)(6). The same

    categories of information that were withheld with respect to subjects of records

    was withheld with respect to members of the public who were mentioned in

    records but are not the subject of the record.

 20. Third party individuals have a protectable privacy interest in their identities and

    personally identifiable information that would be threatened by disclosure.

    Accordingly, the individual’s right to privacy outweighs whatever public

    interest, if any, might exist in knowing the information. On that basis, CBP

    withheld information pursuant to Exemption (b)(6).




                                   Exemption (b)(7)(C)

 21. Section 552(b)(7) of Title 5 of the U.S. Code exempts from disclosure certain

    records or information that are “compiled for law enforcement purposes.” The

    records at issue in this case were compiled for law enforcement purposes in that




                                        12
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 14 of 58



    the information is created and used by CBP in its law enforcement mission to

    secure the border of the United States.

 22. Section 552(b)(7)(c) of Title 5 of the U.S. Code exempts from disclosure law

    enforcement records or information that “could reasonably be expected to

    constitute an unwarranted invasion of personal privacy.” This exemption

    extends to CBP as a law enforcement agency. Exemption (b)(7)(C) is designed

    to protect, among other things, law enforcement personnel from harassment and

    annoyance in the conduct of their official duties and in their private lives, which

    could conceivably result from the public disclosure of their identity. The

    privacy interest in the identity of an individual in the redacted document

    outweighs any public interest in disclosure of that information.

 23. The records provided in response to Plaintiff’s request were compiled for law

    enforcement purposes in that the information contained within these records is

    created and used by CBP in its mission to secure the borders of the United

    States. Government employees have a protectable privacy interest in their

    identities that would be compromised by the release of this information.

    Similarly, the third party individuals whose personally identifiable information

    and other identifying details appear in the records have a protectable privacy

    interest in their identities that would be compromised by the release of this

    information. In addition, identifying the specific individuals whose information

    was withheld would not serve a public purpose. Accordingly, the individual’s

    right to privacy outweighs whatever public interest, if any, might exist in

    knowing this information.




                                       13
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 15 of 58



 24. Exemption (b)(7)(C) has been applied to the same categories of records and

    types of information to which Exemption (b)(6) was applied, when the

    information was compiled for law enforcement purposes and could reasonably

    be expected to constitute an unwarranted invasion of personal privacy. As

    explained in greater detail in the attached Index, in this case, Exemption

    (b)(7)(C) has been applied with respect to internal CBP policies and

    memoranda; inspection records that document specific border inspections of

    electronic devices, including electronic media reports (EMRs); certain

    information contained within complaint records and responses and responses to

    DHS TRIP redress requests; internal audit and review documentation; and an

    internal presentation.

 25. Within these records, Exemption (b)(7)(C) has been applied to protect the

    personal privacy interests of CBP personnel, travelers whom CBP personnel

    have encountered at ports of entry, and other members of the public; exemption

    (b)(7)(C) has been applied to: (1) personally identifiable information of

    government employees, including information that could identify CBP

    personnel involved in law enforcement functions; (2) information regarding the

    subjects of records; and (3) information regarding individuals mentioned in

    records (e.g., co-travelers or other individuals identified or mentioned by the

    subject of a record).

 26. Pursuant to Exemption (b)(7)(C), CBP has withheld personal information

    contained in documents maintained and compiled for law enforcement

    purposes, including law enforcement policies, memoranda and a presentation




                                       14
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 16 of 58



    materials; certain information compiled internally during consideration of

    incoming complaints, queries, or redress requests; and information prepared in

    connection to internal audits and reviews of law enforcement activities, when

    that information would constitute a clearly unwarranted invasion of personal

    privacy.

 27. Pursuant to Exemption (b)(7)(C), CBP has also withheld personal information

    in documents maintained in TECS, which contains enforcement, inspection, and

    intelligence records which are relevant to the customs, immigration, agriculture,

    national security, border security, anti-terrorism and law enforcement missions

    of CBP and numerous other Federal agencies that it supports. TECS is one of

    the primary tools that CBP law enforcement officers, and other personnel with

    authorized access, regularly use, in order to effectively and efficiently enforce

    all applicable laws, particularly as it relates to travelers and trade crossing the

    border into or out of the United States. CBP has also redacted certain personal

    information taken from TECS records and incorporated into other documents as

    well as other related documents compiled by CBP. The records at issue were

    compiled for law enforcement purposes in that the information is collected and

    used by CBP in its mission to secure the border of the United States.

 28. TECS, which is principally owned and managed by CBP, is an overarching law

    enforcement information collection, analysis, and sharing environment that

    securely links telecommunications devices and personal computers to a central

    system and database.       This environment is comprised of several modules

    designed to collect, maintain, and vet data as well as conduct analysis, risk




                                        15
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 17 of 58



    assessments, and information sharing. TECS contains temporary and permanent

    enforcement, inspection, and intelligence records relevant to the law

    enforcement mission of CBP and numerous other federal agencies that it

    supports. TECS is CBP’s principal law enforcement and anti-terrorism data

    base system. TECS is described in further detail in the Federal Register at 73

    Fed. Reg. 77778 (Dec. 19, 2008).

                             Exemption (b)(7)(E)

 29. Section 552(b)(7) of Title 5 of the U.S. Code exempts from disclosure certain

    records or information that are “compiled for law enforcement purposes.” The

    records at issue in this case were compiled for law enforcement purposes in that

    the information is created and used by CBP in its law enforcement mission to

    secure the border of the United States.

 30. Section 552(b)(7)(E) of Title 5 of the U.S. Code exempts from disclosure law

    enforcement records or information that “would disclose techniques and

    procedures for law enforcement investigations or prosecutions, or would

    disclose guidelines for law enforcement investigations or prosecutions if such

    disclosure could reasonably be expected to risk circumvention of the law.”

 31. The effectiveness of CBP’s mission is dependent to a large extent on the use of

    sensitive investigative techniques and methods that are not known to the general

    public. These law enforcement techniques and procedures are critical tools used

    by CBP officers to efficiently and effectively carry out CBP’s mission to secure

    the border and to prevent threats, including terrorists, their weapons, and other

    dangerous items, from entering the United States, and to enforce customs,




                                       16
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 18 of 58



    immigration, agriculture and other federal laws at the border. The disclosure of

    these techniques and methods would seriously compromise CBP’s ability to

    perform its law enforcement mission at the border.

 32. As explained in greater detail in the attached Index, in this case, Exemption

    (b)(7)(E) has been applied with respect to internal CBP policies and

    memoranda; inspection records that document specific border inspections of

    electronic devices, including electronic media reports (EMRs); certain

    information contained within complaint records and responses and responses to

    DHS TRIP redress requests; internal audit and review documentation; and an

    internal presentation.

 33. Within those records, Exemption (b)(7)(E) has been applied to (1) information

    that would reveal the subjects of specific law enforcement interest; (2)

    information regarding specific law enforcement techniques and operational

    vulnerabilities; (3) information that, in the aggregate, reveals trends and/or

    specific law enforcement capabilities and techniques employed in particular

    operational locations, which can reveal the likelihood of CBP utilizing certain

    inspection techniques in specific operational locations; and (4) computer codes

    and other information that can expose CBP computer systems to a risk of

    unauthorized access or navigation.

 34. CBP withheld, pursuant to Exemption (b)(7)(E) information that would reveal

    the subjects of specific law enforcement interest. This includes the application

    of Exemption (b)(7)(E) to TECS and other records containing remarks and

    analysis specific to particular individuals. The records at issue here, among




                                       17
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 19 of 58



    other things, contain information regarding border inspections; the identification

    of law enforcement agencies and officers involved, contact information, and

    respective roles; and actions to be taken by law enforcement officers. The

    release of this information would have the unintended and undesirable effect of

    placing these law enforcement techniques and strategies in the public domain, in

    the possession of the specific individuals whose records are at issue, and at the

    disposal of other similarly situated individuals; educating them as to the

    investigative techniques used and thereby assisting them to devise methods to

    evade detection and apprehension; and, ultimately, impairing the effectiveness

    of those law enforcement techniques.

 35. CBP withheld, pursuant to Exemption (b)(7)(E), information regarding specific

    law enforcement techniques and operational vulnerabilities. This includes

    information regarding why a particular law enforcement action (including the

    border search of an electronic device) was undertaken in any specific case. In

    addition, the records at issue reveal certain interagency techniques through the

    integration or referencing of data belonging to third-party agencies or

    departments. As a preliminary matter, disclosure of such information threatens

    efforts to foster open communication across agencies and cohesive law

    enforcement and national security efforts. Because of the interconnectivity

    between CBP’s law enforcement databases and those of other agencies,

    disclosure of the information contained in the database could have far-reaching

    effects, impairing other agencies’ law enforcement operations or their ability to

    effectively carry out their respective missions. Knowledge of this information




                                       18
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 20 of 58



    would increase the risk of circumvention of laws and regulations, compromise

    the electronic records system, facilitate improper access to sensitive

    investigatory and other law enforcement records, impede effectiveness of law

    enforcement activities, and endanger agency investigative practices and

    techniques.

 36. In addition to information that, in any particular instance, could reveal the

    nature of CBP’s law enforcement interest or concern, pursuant to Exemption

    (b)(7)(E), CBP also withheld information that would reveal law enforcement

    techniques, abilities, and procedures when aggregated. For example, certain

    information, in the aggregate, reveals trends and/or specific law enforcement

    capabilities and techniques employed in particular operational locations, which

    can reveal the likelihood of CBP utilizing certain inspection techniques in

    specific operational locations. This is especially true given the broad nature of

    the Plaintiff’s request and the sheer volume of law enforcement records at issue.

    Moreover, the TECS records include date stamps, locations where specific law

    enforcement actions took place, internal IP addresses, contact information and

    communication methods, instructions on handling inspections of travelers, and

    similar information that reveals the procedures and techniques used by law

    enforcement. While some of this data may appear innocuous taken in isolation,

    such information can place investigative activities in a precise context, pinpoint

    key players and events, identify critical tools and resources, and reveal the

    extent and shortfalls of law enforcement’s knowledge of criminal or terrorist

    endeavors and/or immigration violations. Moreover, such information creates a




                                        19
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 21 of 58



    basis for comparison of the handling of different inspections, which could

    reveal the nature and extent of the government’s law enforcement interest in

    particular situations. Because this information can be used to clarify or predict a

    CBP officer’s behavior in specific circumstances, the risk of circumvention of

    enforcement efforts or harm to officers or informants is significant.

 37. In addition, the TECS records include information that would reveal the

    capabilities of TECS, the release of which would impede CBP’s law

    enforcement mission by alerting individuals to how CBP conducts searches of

    its systems and any limitations. Although a few factors used by CBP officers to

    conduct border inspections are in the public domain in court opinions or other

    contexts, the TECS format itself reveals more about the techniques that CBP

    officers use to conduct border inspections and assess risk than the information

    that can be gleaned from publically available information. Because the data

    fields for entering remarks and analysis in TECS are of limited capacity, an

    officer creating a TECS entry must prioritize the information he or she believes

    most essential for another officer’s decision about when and how to conduct an

    inspection. Thus, disclosure of the remarks in TECS would reveal not only

    information unique to those particular inspections, but also information about

    inspectional activities generally, such as the kind of information considered

    important to the exercise of officer discretion, and the relative weight given

    different factors. Information about such “red flags,” if unprotected, could

    enable individuals to thwart efforts to secure the border and enforce

    immigration and customs laws. Moreover, information entered into TECS




                                       20
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 22 of 58



    limited data fields must necessarily be abbreviated. Disclosure of this shorthand

    communication would serve no legitimate public interest, as its meaning would

    be irretrievably distorted once taken from the tightly-controlled context in

    which it is created, interpreted, and shared solely by and between law

    enforcement personnel.

 38. CBP withheld, pursuant to Exemption (b)(7)(E), computer codes and other

    information that can expose CBP computer systems to a risk of unauthorized

    access or navigation. Protecting and maintaining the integrity of CBP computer

    systems is imperative to CBP’s ability to effectively and efficiently meet its

    mission to prevent terrorists, their weapons, and other dangerous items from

    entering the United States. While DHS/CBP, through its System of Records

    Notice and Privacy Impact Assessment for its systems, including TECS, have

    taken considerable efforts to provide the public detailed information regarding

    CBP systems, without compromising the integrity of the systems, as a critical

    law enforcement tool employed by CBP to enhance border security, it is

    imperative that CBP protect TECS and other systems against any potential risk

    of threat or compromise to ensure CBP is able to effectively carry out its law

    enforcement mission. Consequently, Exemption (b)(7)(E) has been applied to

    codes used within CBP law enforcement systems, including TECS, and specific

    information regarding how to navigate and use CBP law enforcement systems,

    because this information may enable an individual knowledgeable in computer

    systems to improperly access the system, facilitate navigation or movement

    through the system, allow manipulation or deletion of data, and interfere with




                                       21
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 23 of 58



    enforcement proceedings. Specifically, the computer codes at issue facilitate

    access to, and navigation through, CBP law enforcement systems. Individuals

    who know the meaning of the codes would have sufficient law enforcement

    information regarding how CBP conducts its law enforcement operations, which

    would permit individuals to alter their patterns of conduct, adopt new methods

    of operation, relocate, change associations, and effectuate other

    countermeasures, thus corrupting the integrity of ongoing investigations. Public

    dissemination of these access codes would reveal the technical capabilities of

    the system and could permit unauthorized users to manipulate records to avoid

    recognition, detection and apprehension. It would also arm unauthorized users

    with the ability to corrupt the integrity of the data contained therein through the

    alteration/manipulation of such data. In addition, if the system were to be

    hacked, it would permit the intruder to potentially manipulate the way certain

    records are created and maintained, which could put at risk ongoing

    investigations and border security operations. Protecting and maintaining the

    integrity of TECS is imperative in assisting CBP to meet its mission.

 39. Disclosure of the information withheld pursuant to Exemption (b)(7)(E) would

    reveal techniques used by law enforcement to identify violators and other

    persons of concern to law enforcement, which would allow wrongdoers to

    evade detection by law enforcement, thereby circumventing the law and

    potentially resulting in alteration, loss, damage or destruction of data contained

    in CBP’s computer system.




                                       22
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 24 of 58



                                  SEGREGABILITY

 40. Plaintiff has been provided with all responsive records pursuant to its request.

     Where appropriate, CBP asserted FOIA exemptions in the released records. All

     information withheld is exempt from disclosure pursuant to a FOIA exemption

     or is not reasonably segregable because it is so intertwined with protected

     material that segregation is not possible or its release would have revealed the

     underlying protected material. CBP personnel have reviewed the documents

     determined to be responsive, line-by-line, to identify information exempt from

     disclosure or for which a discretionary waiver of exemption could apply, and all

     reasonably segregable portions of the relevant records have been released to the

     Plaintiff in this matter. In my determination, any further release of the

     exempted materials could reasonably lead to the identification of the individuals

     or other items that are properly protected by the exemptions asserted.



I declare under a penalty of perjury that the information provided is true and correct

to the best of my information, knowledge, and belief.

Signed this 30th day of January 2020.



                                  ___________________________________
                                  Patrick A. Howard, Branch Chief
                                  FOIA Division
                                  Privacy and Diversity Office
                                  Office of the Commissioner
                                  U.S. Customs and Border Protection
                                  U.S. Department of Homeland Security




                                         23
Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 25 of 58




                       Attachment
  Document Type        Bates Numbers or          Disposition                 Description and Applicable Exemptions
                          Release Dates
Internal CBP Policies 000033-36              Released with partial   Internal policies and memoranda compiled for law
and Memoranda         000054-56              redaction               enforcement purposes to communicate information and
                      March 15, 2019                                 agency policy to law enforcement personnel:
                       release (pp. 33-35,
                       42-54, 57-61)                                 (b)(5)
                      Aug. 2, 2019 release                               • Detail of routing forms used to track the internal
                       (pp. 68-70)                                          review by agency personnel of proposed agency
                                                                            policies, memoranda, and correspondence, the
                                                                            disclosure of which would reveal deliberative, pre-
                                                                            decisional information regarding the agency
                                                                            decision-making process. Redacted information
                                                                            includes: information regarding which offices or
                                                                            personnel were or were not consulted, markings
                                                                            denoting clearance of or objection to a draft
                                                                            proposal, and internal categorization of the draft
                                                                            proposal.

                                                                     (b)(6)
                                                                         • Information that could identify CBP personnel
                                                                            involved in law enforcement functions, the
                                                                            disclosure of which would constitute a clearly
                                                                            unwarranted invasion of personal privacy. Redacted
                                                                            information includes: names, telephone numbers,
                                                                            signatures, and email addresses.

                                                                     (b)(7)(C)
                                                                         • The information listed above was compiled for law
                                                                             enforcement purposes and could reasonably be
                                                                             expected to constitute an unwarranted invasion of
                                                                                                                                  Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 26 of 58




                                                                             personal privacy.


                                                               1
    (b)(7)(E)
        • Information that, either standing alone or combined
            with other available information, would disclose
            techniques, procedures, or guidelines for law
            enforcement investigations and risk circumvention
            of the law by revealing non-public law enforcement
            techniques, capabilities or vulnerabilities, the
            circumstances in which such techniques,
            capabilities, or vulnerabilities may be encountered,
            and/or the nature of the law enforcement interest in
            particular circumstances. Redacted information
            includes: information that would reveal scope and
            focus of inspection techniques, factors relevant to or
            criteria for utilizing particular inspection methods,
            descriptions of the law enforcement records
            consulted or created as part of certain inspections,
            descriptions of the circumstances in which CBP may
            coordinate inspections with specialized law
            enforcement units and third-party agencies,
            descriptions of the circumstances in which the
            individual may not be notified of a search,
            recordkeeping requirements that reveal the reason,
            focus or scope of device searches and other
            inspection techniques, descriptions of the handling,
            maintenance and storage of law enforcement or
            national security information obtained during a
            border inspection, information regarding the specific
            technical capabilities utilized during certain types of
            inspections, and port specific procedures for
            conducting specialized inspections and documenting
            law enforcement activities.
                                                                      Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 27 of 58




        • Information that, either standing alone or when
            combined with other information, would disclose

2
                                                                              techniques or procedures for law enforcement
                                                                              investigations and risk circumvention of the law by
                                                                              enabling access to and/or manipulation of law
                                                                              enforcement databases and information. For
                                                                              example, disclosure of this information could enable
                                                                              unauthorized users to view sensitive, non-public law
                                                                              enforcement information and to navigate computer
                                                                              systems and alter, add, or delete information.
                                                                              Redacted information includes: computer system
                                                                              codes/commands and descriptions thereof.
Records                 000040-53              Released with partial   TECS records compiled for law enforcement purposes to
Documenting             001417-1594            redaction               document border searches of electronic devices and
Inspections and other   001704-1706                                    information derived therefrom:
Law Enforcement         001708-1709
Activities, including   001711-1714                                    (b)(6)
Electronic Media        001737-1738                                        • Information that, either standing alone or combined
Reports (EMRs), and     001755-1965                                           with other available information, could identify
information extracted   002032-2310                                           individuals who were subject to a border inspection
from such records       002311-2588                                           and/or associates, the disclosure of which would
                        002589-2877                                           constitute a clearly unwarranted invasion of personal
                        002878-4605                                           privacy. Redacted information includes: names,
                        004606-4889                                           dates of birth, countries of birth, citizenship, travel
                        Nov. 1, 2018 release                                  document numbers, visa category,
                         (pp. 1-177)                                          citizenship/immigration status, identification
                        005112-5115                                           numbers, document issue/expiration dates, device
                        005150-5152                                           information, email addresses, physical addresses,
                        005156-5164                                           physical description, height/weight, telephone
                        005173                                                numbers, email addresses, usernames and social
                        005200                                                media handles, vehicle identifiers and
                        005229-5230                                           characteristics, unique record numbers, travel
                        March 22, 2019                                        itineraries, carrier and flight number, information
                                                                                                                                        Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 28 of 58




                         release (pp. 18-21,                                  regarding the purpose of international travel and
                         24-25, 32, 34, 36,                                   actions taken during international travel, personal

                                                                3
 42, 44, 46, 48, 50,              history, familial relationships, educational history,
 52, 54, 56, 58, 60,              professional history, place of residence, intimate
 64, 66, 68, 81-86)               personal details, criminal history, results of queries
Aug. 2, 2019 release              of law enforcement systems, medical information,
 (pp. 10, 13-16, 20-              financial information, physical description, religious
 23, 27-29, 31-34,                practices, political views, asylum information,
 42-46, 50-52, 56,                network addresses and URLs, information the
 59-66, 81-84)                    individual supplied to CBP or that was identified
                                  during system queries, and descriptions of subject-
                                  specific law enforcement information or outcomes.
                              •   Information that could identify CBP or other
                                  government personnel involved in a border
                                  inspection or in compiling records thereof, the
                                  disclosure of which would constitute a clearly
                                  unwarranted invasion of personal privacy. Redacted
                                  information includes: names, telephone numbers,
                                  email addresses, physical address, and unique
                                  identifiers.

                           (b)(7)(C)
                               • The information listed above was compiled for law
                                   enforcement purposes and could reasonably be
                                   expected to constitute an unwarranted invasion of
                                   personal privacy.

                           (b)(7)(E)
                               • Information that, either standing alone or combined
                                   with other available information, would disclose
                                   techniques, procedures, or guidelines for law
                                   enforcement investigations and risk circumvention
                                   of the law by revealing non-public law enforcement
                                                                                           Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 29 of 58




                                   techniques, capabilities or vulnerabilities, the
                                   circumstances in which such techniques,

                       4
        capabilities, or vulnerabilities may be encountered,
        and/or the nature of the law enforcement interest in
        particular circumstances. Redacted information
        includes: unique record numbers/codes, descriptions
        of the nature of the law enforcement interest in an
        individual, descriptions of the particular inspection
        techniques utilized, identification of specialized law
        enforcement units and third-party agencies,
        descriptions of the circumstances in which CBP may
        coordinate inspections with specialized law
        enforcement units and third-party agencies,
        descriptions of pertinent information uncovered
        during the course of an inspection, criteria for
        utilizing particular inspection methods, information
        regarding law enforcement alerts or lookouts,
        information regarding available law enforcement
        capabilities or techniques, descriptions of the
        handling, maintenance and storage of law
        enforcement or national security information
        obtained from a border inspection, and descriptions
        of the law enforcement records consulted or created
        as part of certain inspections.
    •   Information that, when aggregated, could reveal
        inspection trends that would disclose techniques,
        procedures, or guidelines for law enforcement
        investigations and risk circumvention of the law.
        For example, redacted information could reveal
        circumstances or locations where certain inspection
        techniques or types of investigations are more
        common or where certain vulnerabilities exist,
        allowing potential adversaries to deduce the nature
                                                                 Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 30 of 58




        of CBP’s law enforcement interest in certain
        inspections, employ countermeasures to conceal

5
        harmful or illicit material, and/or target locations
        where they may face a decreased risk of detection (a
        practice known as “port shopping”). Redacted
        information includes: port locations/codes, reason
        for search, and descriptions of the particular
        inspection techniques utilized.
    •   Information that, either standing alone or when
        combined with other information, would disclose
        techniques or procedures for law enforcement
        investigations and risk circumvention of the law by
        enabling access to and/or manipulation of law
        enforcement databases and information. For
        example, disclosure of this information could enable
        unauthorized users to view sensitive, non-public law
        enforcement information and to navigate computer
        systems and alter, add, or delete information.
        Redacted information includes: unique record
        numbers, computer system codes/commands,
        network addresses and URLs.
    •   Subject-specific information that would disclose
        techniques, procedures, or guidelines for law
        enforcement investigations and risk circumvention
        of the law by revealing investigatory details, by
        forming a basis for comparison for the handling of
        different inspections, and/or by revealing the nature
        of the law enforcement interest in particular
        individual(s). Redacted information includes:
        reason for search, the type of search, whether the
        individual was notified of the search, the reason why
        the individual was or was not notified, information
        regarding the nature of the law enforcement interest
                                                                  Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 31 of 58




        in a particular inspection, status of the inspection or
        investigation, information supplied by other

6
                                                                          government agencies, information regarding law
                                                                          enforcement alerts and lookouts, and results of the
                                                                          search.
Responses to DHS   8/31/2017 Release      Released with partial   Responses to DHS TRIP inquiries submitted by travelers
TRIP Redress        (TSA referral, pp. 1- redaction               seeking redress relating to CBP law enforcement activities
Requests            47)                                           or determinations and describing the circumstances relating
                                                                  thereto.

                                                                  (b)(6)
                                                                      • Information that, either standing alone or combined
                                                                         with other available information, could identify the
                                                                         individual submitting a request for redress or his or
                                                                         her associates, the disclosure of which would
                                                                         constitute a clearly unwarranted invasion of personal
                                                                         privacy. Redacted information includes: names and
                                                                         unique control numbers.
                                                                      • Information that could identify CBP personnel
                                                                         involved in determining whether the requester was
                                                                         entitled to redress or regarding a CBP border
                                                                         inspection or in compiling records thereof, the
                                                                         disclosure of which would constitute a clearly
                                                                         unwarranted invasion of personal privacy. Redacted
                                                                         information includes: names, addresses, and
                                                                         signatures.

                                                                  (b)(7)(C)
                                                                      • The information listed above was compiled for law
                                                                          enforcement purposes and could reasonably be
                                                                          expected to constitute an unwarranted invasion of
                                                                          personal privacy.
                                                                                                                                 Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 32 of 58




                                                                  (b)(7)(E)


                                                           7
                                                               •   Information that, when aggregated, could reveal
                                                                   inspection trends that would disclose techniques,
                                                                   procedures, or guidelines for law enforcement
                                                                   investigations and risk circumvention of the law.
                                                                   For example, redacted information could reveal
                                                                   circumstances or locations where certain inspection
                                                                   techniques or types of investigations are more
                                                                   common or where certain vulnerabilities exist,
                                                                   allowing potential adversaries to deduce the nature
                                                                   of CBP’s law enforcement interest in certain
                                                                   inspections, employ countermeasures to conceal
                                                                   harmful or illicit material, and/or target locations
                                                                   where they may face a decreased risk of detection (a
                                                                   practice known as “port shopping”). Redacted
                                                                   information includes: port locations.
Internal Audit or     000057-211    Released with partial   Spreadsheets developed by law enforcement personnel to
Review Spreadsheets   000235-292    redaction               evaluate the effectiveness and accuracy of law enforcement
                      000348-429                            records relating to border searches of electronic devices and
                      000660-1416                           develop metrics relating thereto:
                      005119-5144
                      005165-5170                           (b)(6)
                      005209-5216                               • Information that, either standing alone or combined
                      005231-5257                                  with other available information, could identify
                                                                   individuals who were subject to a border inspection,
                                                                   the disclosure of which would constitute a clearly
                                                                   unwarranted invasion of personal privacy. Redacted
                                                                   information includes: serial numbers and other
                                                                   unique identifiers for electronic devices subject to a
                                                                   border search, names, dates of birth, immigration
                                                                   status, citizenship, carrier and flight information,
                                                                   subject-specific law enforcement information or
                                                                                                                            Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 33 of 58




                                                                   outcomes.


                                                     8
       •   Information that could identify CBP involved in a
           border inspection or in compiling records thereof,
           the disclosure of which would constitute a clearly
           unwarranted invasion of personal privacy. Redacted
           information includes: names.

    (b)(7)(C)
        • The information listed above was compiled for law
            enforcement purposes and could reasonably be
            expected to constitute an unwarranted invasion of
            personal privacy

    (b)(7)(E)
        • Information that, when aggregated, could reveal
            inspection trends that would disclose techniques,
            procedures, or guidelines for law enforcement
            investigations and risk circumvention of the law.
            For example, redacted information could reveal
            circumstances or locations where certain inspection
            techniques or types of investigations are more
            common or where certain vulnerabilities exist,
            allowing potential adversaries to deduce the nature
            of CBP’s law enforcement interest in certain
            inspections, employ countermeasures to conceal
            harmful or illicit material, and/or target locations
            where they may face a decreased risk of detection (a
            practice known as “port shopping”). Redacted
            information includes: port locations/codes, reason
            for search, inspection techniques utilized, results of
            the inspection, the frequency with which certain
            inspection techniques are utilized, biographical
                                                                     Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 34 of 58




            information regarding subjects of inspection, types
            of devices subject to search, the frequency with

9
         which certain specialized units or third-agencies are
         involved in or receive information relating to an
         inspection, law enforcement codes regarding the
         inspection methods employed or basis for action,
         statistics and survey results regarding the
         effectiveness of certain techniques and policies, and
         the circumstances in which the individual may not
         be notified of a search.
     •   Subject-specific information that would disclose
         techniques, procedures, or guidelines for law
         enforcement investigations and risk circumvention
         of the law by revealing investigatory details, by
         forming a basis for comparison for the handling of
         different inspections, and/or by revealing the nature
         of the law enforcement interest in particular
         individual(s). Redacted information includes: the
         reason for search, the type of search, whether certain
         inspection techniques are utilized, unique record
         numbers/codes, whether the individual was notified
         of the search, information regarding coordination
         with specialized units and law enforcement partners,
         and status of inspections or investigations.
     •   Information that, either standing alone or when
         combined with other information, would disclose
         techniques or procedures for law enforcement
         investigations and risk circumvention of the law by
         enabling access to and/or manipulation of law
         enforcement databases and information. For
         example, disclosure of this information could enable
         unauthorized users to view sensitive, non-public law
         enforcement information and to navigate computer
                                                                  Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 35 of 58




         systems and alter, add, or delete information.
         Redacted information includes: unique record

10
                                                           numbers, computer system codes, internal
                                                           organizational codes
                                                        • Information that, either standing alone or combined
                                                           with other available information, would disclose
                                                           techniques, procedures, or guidelines for law
                                                           enforcement investigations and risk circumvention
                                                           of the law by revealing non-public law enforcement
                                                           techniques, capabilities or vulnerabilities, the
                                                           circumstances in which such techniques,
                                                           capabilities, or vulnerabilities may be encountered,
                                                           and/or the nature of the law enforcement interest in
                                                           particular circumstances. Redacted information
                                                           includes: reason for search, information that would
                                                           reveal scope and focus of device searches and other
                                                           inspection techniques, descriptions of the law
                                                           enforcement records consulted or created as part of
                                                           certain inspections, information regarding
                                                           coordination with specialized units and law
                                                           enforcement partners, descriptions of the handling,
                                                           maintenance and storage of law enforcement or
                                                           national security information obtained from a border
                                                           inspection, factors or criteria considered for utilizing
                                                           particular inspection methods, descriptions of the
                                                           techniques, capabilities or equipment utilized to
                                                           conduct specialized inspections, results of audits or
                                                           reviews of the effectiveness and accuracy of specific
                                                           inspection techniques and the documentation
                                                           thereof, and the circumstances in which the
                                                           individual may not be notified of a search.
Pilot Program   000212-34   Released with partial   CBP training materials containing law enforcement
PowerPoint                  redaction               techniques, procedures, and guidelines for conducting
                                                                                                                      Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 36 of 58




Presentation                                        border searches of electronic devices:


                                            11
     (b)(6)
         • Images used for training purposes to depict
            individuals conducting, observing, and undergoing
            inspections, the disclosure of which would constitute
            a clearly unwarranted invasion of personal privacy.
            Information redacted: faces and identifying
            characteristics.

     (b)(7)(C)
         • The information listed above was compiled for law
             enforcement training purposes and could reasonably
             be expected to constitute an unwarranted invasion of
             personal privacy.

     (b)(7)(E)
         • Information that, either standing alone or combined
             with other available information, would disclose
             techniques, procedures, or guidelines for law
             enforcement investigations and risk circumvention
             of the law by revealing non-public law enforcement
             techniques, capabilities or vulnerabilities, the
             circumstances in which such techniques,
             capabilities, or vulnerabilities may be encountered,
             and/or the nature of the law enforcement interest in
             particular circumstances. Redacted information
             includes: information that would reveal scope and
             focus of inspection techniques, criteria for utilizing
             particular inspection methods, descriptions of the
             law enforcement records consulted or created as part
             of certain inspections, descriptions and depictions of
             the specific equipment and technical capabilities
                                                                      Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 37 of 58




             utilized to conduct specialized inspections, the
             circumstances under which CBP coordinates with

12
                                                                      specialized units or other law enforcement agencies,
                                                                      and descriptions of the handling, maintenance and
                                                                      storage of law enforcement or national security
                                                                      information obtained from a border inspection.
                                                                  • Information that, either standing alone or when
                                                                      combined with other information, would disclose
                                                                      techniques or procedures for law enforcement
                                                                      investigations and risk circumvention of the law by
                                                                      enabling access to and/or manipulation of law
                                                                      enforcement databases and information. For
                                                                      example, disclosure of this information could enable
                                                                      unauthorized users to view sensitive, non-public law
                                                                      enforcement information and to navigate computer
                                                                      systems and alter, add, or delete information.
                                                                      Redacted information includes: screenshots and
                                                                      depictions of user interfaces of CBP computer
                                                                      systems, computer codes, internal hyperlinks and
                                                                      network addresses.
                                                                  • Information that, either standing alone or when
                                                                      combined with other information, would disclose
                                                                      procedures for law enforcement investigations and
                                                                      risk circumvention of the law by providing access to
                                                                      government forms and property used for law
                                                                      enforcement. Information redacted includes:
                                                                      description of the process used to obtain blank
                                                                      government forms used in the course of law
                                                                      enforcement.
Self-Inspection         000293-347    Released with partial   Internal surveys completed by law enforcement personnel to
Program and Internal    000430-531    redaction               evaluate the effectiveness and accuracy of law enforcement
Audit/Review            000600-659                            records relating to border searches of electronic devices and
Worksheets,             001612-1754                           develop metrics relating thereto:
                                                                                                                              Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 38 of 58




Attachments,            001966-2031
Analysis, and Results   005201-5208                           (b)(6)

                                                      13
005220-5228           •   Information that, either standing alone or combined
                          with other available information, could identify
                          individuals who were subject to a border inspection,
                          the disclosure of which would constitute a clearly
                          unwarranted invasion of personal privacy. Redacted
                          information includes: device information, names,
                          addresses, dates of birth, telephone numbers, contact
                          information, and subject-specific law enforcement
                          information and outcomes.
                      •   Information that could identify CBP personnel
                          involved in law enforcement functions, the
                          disclosure of which would constitute a clearly
                          unwarranted invasion of personal privacy. Redacted
                          information includes: names, signatures.

                   (b)(7)(C)
                       • The information listed above was compiled for law
                           enforcement purposes and could reasonably be
                           expected to constitute an unwarranted invasion of
                           personal privacy.

                   (b)(7)(E)
                       • Information that, when aggregated, could reveal
                           inspection trends that would disclose techniques,
                           procedures, or guidelines for law enforcement
                           investigations and risk circumvention of the law.
                           For example, redacted information could reveal
                           circumstances or locations where certain inspection
                           techniques or types of investigations are more
                           common or where certain vulnerabilities exist,
                           allowing potential adversaries to deduce the nature
                                                                                  Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 39 of 58




                           of CBP’s law enforcement interest in certain
                           inspections, employ countermeasures to conceal

              14
         harmful or illicit material, and/or target locations
         where they may face a decreased risk of detection (a
         practice known as “port shopping”). Redacted
         information includes: port locations/codes, the
         frequency with which certain inspection techniques
         are utilized, the frequency with which certain
         categories of traveler experience certain types of
         inspection, whether an individual was notified of a
         search, and statistics and survey results regarding
         the effectiveness of certain techniques and policies.
     •   Information that, either standing alone or when
         combined with other information, would disclose
         techniques or procedures for law enforcement
         investigations and risk circumvention of the law by
         enabling access to and/or manipulation of law
         enforcement databases and information. For
         example, disclosure of this information could enable
         unauthorized users to view sensitive, non-public law
         enforcement information and to navigate computer
         systems and alter, add, or delete information.
         Redacted information includes: unique record
         numbers, computer codes, descriptions of the user
         interface for law enforcement computer systems,
         hyperlinks, networks addresses/locations, and
         internal organizational codes.
     •   Information that, either standing alone or combined
         with other available information, would disclose
         techniques, procedures, or guidelines for law
         enforcement investigations and risk circumvention
         of the law by revealing non-public law enforcement
         techniques, capabilities or vulnerabilities, the
                                                                 Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 40 of 58




         circumstances in which such techniques,
         capabilities, or vulnerabilities may be encountered,

15
         and/or the nature of the law enforcement interest in
         particular circumstances. Redacted information
         includes: reason for search, the circumstances and
         manner in which CBP coordinates with specialized
         units or other law enforcement agencies,
         descriptions of the handling, maintenance and
         storage of law enforcement or national security
         information obtained from a border inspection,
         factors or criteria considered for utilizing particular
         inspection methods, descriptions of the techniques,
         capabilities or equipment utilized to conduct
         specialized reviews and inspections, descriptions of
         law enforcement records consulted in certain
         inspections, the frequency with which certain
         inspection techniques are utilized, and the
         circumstances in which the individual may or may
         not be notified of the search.
     •   Subject-specific information that would disclose
         techniques, procedures, or guidelines for law
         enforcement investigations and risk circumvention
         of the law by revealing investigatory details, by
         forming a basis for comparison for the handling of
         different inspections, and/or by revealing the nature
         of the law enforcement interest in particular
         individual(s). Redacted information includes:
         identification of specialized units or other law
         enforcement agencies involved in a particular
         inspection or investigation, reason for search, status
         of investigations, results of the inspection, the
         circumstances and manner in which CBP
         coordinates with specialized units or other law
                                                                   Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 41 of 58




         enforcement agencies, and whether an individual
         was notified of a search.

16
                                                                      •    Information that, either standing alone or when
                                                                           combined with other information, would disclose
                                                                           procedures for law enforcement investigations and
                                                                           risk circumvention of the law by providing access to
                                                                           government forms, evidence, and equipment used
                                                                           for law enforcement. Information redacted includes:
                                                                           description of the process used to obtain blank
                                                                           government forms used in the course of law
                                                                           enforcement.
CBP Compliment      000532-599             Released with partial   Traveler complaints, inquiries, and redress requests
and Complaint       001595-1611            redaction               regarding law enforcement activities or determinations.
Management System   Nov. 1, 2018 release                           These records contain information regarding CBP law
(CCMS) Records       (pp. 178-220)                                 enforcement activities and, among other purposes, are
                    005258-5532                                    reviewed and compiled for law enforcement purposes to
                    005533-5609                                    identify potential criminal or administrative misconduct and
                                                                   identify potential waste, fraud, or abuse.

                                                                   (b)(6)
                                                                       • Information that, either standing alone or combined
                                                                          with other available information, could identify
                                                                          individuals submitting a complaint, inquiry, or
                                                                          redress request to CBP or his or her associates, the
                                                                          disclosure of which would constitute a clearly
                                                                          unwarranted invasion of personal privacy. Redacted
                                                                          information includes: names, email address, physical
                                                                          addresses, phone numbers, unique record numbers,
                                                                          travel document numbers, visa categories,
                                                                          identification numbers, educational history,
                                                                          professional history, personal history, place of
                                                                          residence, intimate personal details, criminal history,
                                                                          results of queries of law enforcement systems,
                                                                                                                                    Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 42 of 58




                                                                          financial information, travel itineraries,
                                                                          accommodations, carrier and flight number,

                                                           17
            information regarding the purpose of international
            travel and actions taken during international travel,
            and subject-specific law enforcement information
            and outcomes.
        •   Information that could identify CBP or other
            government personnel involved in processing
            complaints or compiling information regarding CBP
            law enforcement activities, the disclosure of which
            would constitute a clearly unwarranted invasion of
            personal privacy. Redacted information includes:
            names, badge number, and unique physical
            characteristics.

     (b)(7)(C)
         • The information listed above was compiled for law
             enforcement purposes and could reasonably be
             expected to constitute an unwarranted invasion of
             personal privacy.

     (b)(7)(E)
         • Information that, when aggregated, could reveal
             inspection trends that would disclose techniques,
             procedures, or guidelines for law enforcement
             investigations and risk circumvention of the law.
             For example, redacted information could reveal
             circumstances or locations where certain inspection
             techniques or types of investigations are more
             common or where certain vulnerabilities exist,
             allowing potential adversaries to deduce the nature
             of CBP’s law enforcement interest in certain
             inspections, employ countermeasures to conceal
                                                                    Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 43 of 58




             harmful or illicit material, and/or target locations
             where they may face a decreased risk of detection (a

18
         practice known as “port shopping”). Redacted
         information includes: port/field office locations and
         codes.
     •   Subject-specific information that would disclose
         techniques, procedures, or guidelines for law
         enforcement investigations and risk circumvention
         of the law by revealing investigatory details, by
         forming a basis for comparison for the handling of
         different inspections, and/or by revealing the nature
         of the law enforcement interest in particular
         individual(s). Redacted information includes: status
         of investigation, descriptions of inspection
         techniques and results, the reason for search, the
         type of search, whether certain inspection techniques
         are utilized, whether the individual was notified of
         the search, and information regarding coordination
         with specialized units and law enforcement partners.
     •   Information that, either standing alone or combined
         with other available information, would disclose
         techniques, procedures, or guidelines for law
         enforcement investigations and risk circumvention
         of the law by revealing non-public law enforcement
         techniques, capabilities or vulnerabilities, the
         circumstances in which such techniques,
         capabilities, or vulnerabilities may be encountered,
         and/or the nature of the law enforcement interest in
         particular circumstances. Redacted information
         includes: information that would disclose law
         enforcement methods or criteria for determining
         whether to refer an individual for further inspection,
         descriptions of the law enforcement records
                                                                  Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 44 of 58




         consulted or created when investigating complaints,


19
                                                               •    Information that, either standing alone or when
                                                                    combined with other information, would disclose
                                                                    techniques or procedures for law enforcement
                                                                    investigations and risk circumvention of the law by
                                                                    enabling access to and/or manipulation of law
                                                                    enforcement databases and information. For
                                                                    example, disclosure of this information could enable
                                                                    unauthorized users to view sensitive, non-public law
                                                                    enforcement information and to navigate computer
                                                                    systems and alter, add, or delete information.
                                                                    Redacted information includes: unique record
                                                                    numbers, hyperlinks, and network addresses.
Emails, Attachments,   005110-5118   Release with partial   Internal correspondence compiled for law enforcement
and Reports re:        005145-5200   redaction              purposes to evaluate the effectiveness of law enforcement
Internal               005217-5219                          programs and the accuracy of law enforcement records, and
Audits/Reviews         005229-5230                          information compiled for law enforcement purposes to
                                                            document border searches of electronic devices.

                                                            (b)(6)
                                                                • Information that, either standing alone or combined
                                                                   with other available information, could identify
                                                                   individuals who were subject to a border inspection
                                                                   and/or associates, the disclosure of which would
                                                                   constitute a clearly unwarranted invasion of personal
                                                                   privacy. Redacted information includes: names,
                                                                   travel itineraries, carrier and flight number,
                                                                   information regarding the purpose of international
                                                                   travel and actions taken during international travel,
                                                                   device information, usernames and social media
                                                                   handles.
                                                                • Information that could identify CBP personnel
                                                                                                                           Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 45 of 58




                                                                   involved in a border inspection, conducting related
                                                                   audit/review activities, or in compiling records

                                                      20
            thereof, the disclosure of which would constitute a
            clearly unwarranted invasion of personal privacy.
            Redacted information includes: names, phone
            numbers, email addresses, and physical addresses.

     (b)(7)(C)
         • The information listed above was compiled for law
             enforcement purposes and could reasonably be
             expected to constitute an unwarranted invasion of
             personal privacy.

     (b)(7)(E)
         • Information that, either standing alone or combined
             with other available information, would disclose
             techniques, procedures, or guidelines for law
             enforcement investigations and risk circumvention
             of the law by revealing non-public law enforcement
             techniques, capabilities or vulnerabilities, the
             circumstances in which such techniques,
             capabilities, or vulnerabilities may be encountered,
             and/or the nature of the law enforcement interest in
             particular circumstances. Redacted information
             includes: reason for search, identification of
             specialized law enforcement units and third-party
             agencies, information regarding the capabilities of
             various ports/field locations, descriptions of the
             techniques, capabilities, or equipment utilized to
             conduct specialized inspections, descriptions of the
             law enforcement records consulted or created as part
             of certain inspections, descriptions of recordkeeping
             requirements that would reveal the focus or
                                                                     Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 46 of 58




             capabilities of certain inspection techniques, and
             criteria for utilizing particular inspection methods.

21
     •   Information that, when aggregated, could reveal
         inspection trends that would disclose techniques,
         procedures, or guidelines for law enforcement
         investigations and risk circumvention of the law.
         For example, redacted information could reveal
         circumstances or locations where certain inspection
         techniques or types of investigations are more
         common or where certain vulnerabilities exist,
         allowing potential adversaries to deduce the nature
         of CBP’s law enforcement interest in certain
         inspections, employ countermeasures to conceal
         harmful or illicit material, and/or target locations
         where they may face a decreased risk of detection (a
         practice known as “port shopping”). Redacted
         information includes: port locations/codes, reason
         for search, descriptions of the particular inspection
         techniques utilized, the frequency with which certain
         categories of travelers experience certain types of
         inspection.
     •   Information that, either standing alone or when
         combined with other information, would disclose
         techniques or procedures for law enforcement
         investigations and risk circumvention of the law by
         enabling access to and/or manipulation of law
         enforcement databases and information. For
         example, disclosure of this information could enable
         unauthorized users to view sensitive, non-public law
         enforcement information and to navigate computer
         systems and alter, add, or delete information.
         Redacted information includes: description of the
         capabilities of CBP record systems, unique record
                                                                 Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 47 of 58




         numbers, hyperlink, screenshots and depictions of


22
                                                                               user interfaces of CBP computer systems, and
                                                                               computer system codes.
                                                                          • Subject-specific information that would disclose
                                                                               techniques, procedures, or guidelines for law
                                                                               enforcement investigations and risk circumvention
                                                                               of the law by revealing investigatory details, by
                                                                               forming a basis for comparison for the handling of
                                                                               different inspections, and/or by revealing the nature
                                                                               of the law enforcement interest in particular
                                                                               individual(s). Redacted information includes: the
                                                                               reason for search, status of the inspection or
                                                                               investigation, and results of the search, and the type
                                                                               of search.
Materials Created by   March 15, 2019         Released with partial   Records obtained, compiled, or created by DHS Office of
or Provided to CRCL     release (pp. 1-282)   redaction               Civil Rights and Civil Liberties (CRCL) in relation to their
in Connection to       March 22, 2019                                 review of CBP law enforcement activities, including
CRCL’s Review of        release (pp. 1-86)                            activities relating to border searches of electronic devices.
Agency Activities      Aug. 2, 2019 release
and Practices,          (pp. 1-84)                                    (b)(5)
Including              September 23, 2019                                 • Information regarding the pre-decisional status of an
Complaints, Reports,    release (pp. 1-2)                                    internal review or investigation and the methods
Investigatory Files,                                                         utilized to conduct such review or investigation, the
Background                                                                   disclosure of which would reveal deliberative, pre-
Information, and                                                             decisional information regarding the agency
Related Law                                                                  decision-making process. Redacted information
Enforcement Records                                                          includes: descriptions of the status of an ongoing
                                                                             review of agency activities, questions considered in
                                                                             conducting a review of agency activities,
                                                                             descriptions of materials deemed relevant to
                                                                             evaluating agency activities, and communications
                                                                             among agency leadership and policy advisers
                                                                                                                                        Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 48 of 58




                                                                             containing recommendations, evaluation or
                                                                             comments regarding proposed agency actions.

                                                              23
        •   Non-final drafts of agency policies, memoranda,
            communications, or other records, the disclosure of
            which would reveal deliberative, pre-decisional
            information regarding the agency decision-making
            process. Redacted information includes: draft
            material and internal comments on draft material.

     (b)(6)
         • Information that, either standing alone or combined
            with other available information, could identify
            individuals submitting a complaint to CBP, the
            subject of a border inspection, or his or her
            associates, the disclosure of which would constitute
            a clearly unwarranted invasion of personal privacy.
            Redacted information includes: names, dates of
            birth, phone numbers, country of citizenship and/or
            residence, information regarding ethnicity, copies of
            identity or travel documents, fingerprints, physical
            addresses, professional history, personal history,
            travel itineraries, carrier or vessel name, information
            regarding the purpose of international travel and
            actions taken during international travel, asylum
            information, and descriptions of subject-specific law
            enforcement information or outcomes.
         • Information that could identify CBP or other
            government personnel who are responsible for
            compiling information relating to CRCL reviews,
            who are involved in specific law enforcement
            activities, or who are the subject of complaints, the
            disclosure of which would constitute a clearly
            unwarranted invasion of personal privacy. Redacted
                                                                      Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 49 of 58




            information includes: names, signatures, phone
            numbers, badge numbers, telephone numbers, fax

24
            numbers, email addresses, titles and locations, and
            physical addresses.

     (b)(7)(C)
         • The information listed above was compiled for law
             enforcement purposes and could reasonably be
             expected to constitute an unwarranted invasion of
             personal privacy.

     (b)(7)(E)
         • Information that, when aggregated, could reveal
             inspection trends that would disclose techniques,
             procedures, or guidelines for law enforcement
             investigations and risk circumvention of the law.
             For example, redacted information could reveal
             circumstances or locations where certain inspection
             techniques or types of investigations are more
             common or where certain vulnerabilities exist,
             allowing potential adversaries to deduce the nature
             of CBP’s law enforcement interest in certain
             inspections, employ countermeasures to conceal
             harmful or illicit material, and/or target locations
             where they may face a decreased risk of detection (a
             practice known as “port shopping”). Redacted
             information includes: port/field office locations and
             codes, biographical information regarding subjects
             of inspection, and reason for search.
         • Subject-specific information that would disclose
             techniques, procedures, or guidelines for law
             enforcement investigations and risk circumvention
             of the law by revealing investigatory details, by
                                                                     Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 50 of 58




             forming a basis for comparison for the handling of
             different inspections, and/or by revealing the nature

25
         of the law enforcement interest in particular
         individual(s). Redacted information includes: status
         of investigation, unique record numbers,
         descriptions of the law enforcement records
         consulted or created when investigating complaints,
         information regarding law enforcement alerts or
         lookouts, descriptions of inspection techniques and
         results, the reason for search, the type of search, and
         whether certain inspection techniques are utilized.
     •   Information that, either standing alone or combined
         with other available information, would disclose
         techniques, procedures, or guidelines for law
         enforcement investigations and risk circumvention
         of the law by revealing non-public law enforcement
         techniques, capabilities or vulnerabilities, the
         circumstances in which such techniques,
         capabilities, or vulnerabilities may be encountered,
         and/or the nature of the law enforcement interest in
         particular circumstances. Redacted information
         includes: information that would reveal scope and
         focus of inspection techniques, identification of
         specialized law enforcement units and third-party
         agencies, descriptions of the law enforcement
         records consulted or created as part of particular law
         enforcement activities or reviews thereof,
         information regarding law enforcement alerts or
         lookouts, descriptions of tendencies or the frequency
         with which certain inspection techniques occur at
         various ports or locations, analysis of the frequency
         with which certain types of law enforcement
         encounters occur at various locations or under
                                                                   Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 51 of 58




         certain conditions, descriptions of differences in
         approving, tracking and documenting device

26
                                                                            searches among various locations, descriptions of
                                                                            identification methods or techniques used by law
                                                                            enforcement, descriptions of methods used to
                                                                            conduct certain inspections or reviews, descriptions
                                                                            of factors, criteria or methods considered when
                                                                            deciding whether to utilize particular inspection
                                                                            methods, recordkeeping requirements that reveal the
                                                                            reason, scope or focus of certain inspection
                                                                            techniques, methods or techniques used to
                                                                            implement policy requirements, and descriptions of
                                                                            the handling, maintenance and storage of law
                                                                            enforcement or national security information
                                                                            obtained from a border inspection.
                                                                        • Information that, either standing alone or when
                                                                            combined with other information, would disclose
                                                                            techniques or procedures for law enforcement
                                                                            investigations and risk circumvention of the law by
                                                                            enabling access to and/or manipulation of law
                                                                            enforcement databases and information. For
                                                                            example, disclosure of this information could enable
                                                                            unauthorized users to view sensitive, non-public law
                                                                            enforcement information and to navigate computer
                                                                            systems and alter, add, or delete information.
                                                                            Redacted information includes: computer system
                                                                            codes and commands, unique record numbers,
                                                                            descriptions of automated system processes,
                                                                            depictions of user interfaces for law enforcement
                                                                            systems, and file location or code.
Spreadsheets         271 pages (reference   Withheld in full        Records listing and analyzing past border searches of
Detailing Border      March 15, 2019                                electronic devices and detailing the reasons for search
Searches of           release letter)                               and/or biographic information regarding the subject of
                                                                                                                                   Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 52 of 58




Electronic Devices                                                  search.


                                                               27
and Related                 (b)(5)
Statistical Analysis            • Information compiled and analyses conducted to
                                   support recommendations to agency leadership.
                            (b)(6)
                                • Information that, either standing alone or combined
                                   with other available information, could identify the
                                   subject of a border inspection, the disclosure of
                                   which would constitute a clearly unwarranted
                                   invasion of personal privacy. Redacted information
                                   includes: names, dates of birth, and information
                                   regarding ethnicity.

                            (b)(7)(C)
                                • The information listed above was compiled for law
                                    enforcement purposes and could reasonably be
                                    expected to constitute an unwarranted invasion of
                                    personal privacy.

                            (b)(7)(E)
                                • Information that, when aggregated, could reveal
                                    inspection trends that would disclose techniques,
                                    procedures, or guidelines for law enforcement
                                    investigations and risk circumvention of the law.
                                    For example, redacted information could reveal
                                    circumstances or locations where certain inspection
                                    techniques or types of investigations are more
                                    common or where certain vulnerabilities exist,
                                    allowing potential adversaries to deduce the nature
                                    of CBP’s law enforcement interest in certain
                                    inspections, employ countermeasures to conceal
                                    harmful or illicit material, and/or target locations
                                                                                           Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 53 of 58




                                    where they may face a decreased risk of detection (a
                                    practice known as “port shopping”). Redacted

                       28
         information includes: port/field office locations and
         codes, biographical information regarding subjects
         of inspection, and reason for search.
     •   Subject-specific information that would disclose
         techniques, procedures, or guidelines for law
         enforcement investigations and risk circumvention
         of the law by revealing investigatory details, by
         forming a basis for comparison for the handling of
         different inspections, and/or by revealing the nature
         of the law enforcement interest in particular
         individual(s). Redacted information includes:
         unique record numbers, descriptions of the law
         enforcement records consulted or created when
         investigating complaints, information regarding law
         enforcement alerts or lookouts, and the reason for
         search.
     •   Information that, either standing alone or combined
         with other available information, would disclose
         techniques, procedures, or guidelines for law
         enforcement investigations and risk circumvention
         of the law by revealing non-public law enforcement
         techniques, capabilities or vulnerabilities, the
         circumstances in which such techniques,
         capabilities, or vulnerabilities may be encountered,
         and/or the nature of the law enforcement interest in
         particular circumstances. Redacted information
         includes: descriptions of the law enforcement
         records consulted or created as part of particular law
         enforcement activities or reviews thereof,
         information regarding law enforcement alerts or
         lookouts, the frequency with which certain
                                                                  Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 54 of 58




         categories of traveler experience certain types of
         inspection, and analysis of the frequencies with

29
                                                                            which certain inspections techniques or types of law
                                                                            enforcement encounters occur at various locations or
                                                                            under certain circumstances.
                                                                         • Information that, either standing alone or when
                                                                            combined with other information, would disclose
                                                                            techniques or procedures for law enforcement
                                                                            investigations and risk circumvention of the law by
                                                                            enabling access to and/or manipulation of law
                                                                            enforcement databases and information. For
                                                                            example, disclosure of this information could enable
                                                                            unauthorized users to view sensitive, non-public law
                                                                            enforcement information and to navigate computer
                                                                            systems and alter, add, or delete information.
                                                                            Redacted information includes: computer system
                                                                            codes and commands, and unique record numbers.
Draft User Guide re:   38 pages (reference   Withheld in full        Draft of a technical user guide for the creation and
Electronic Media        March 15, 2019                               management of records documenting electronic device
Tracking                release letter)                              searches.

                                                                     (b)(5)
                                                                         • Draft document reflecting proposed agency
                                                                            activities of agency guidance, the disclosure of
                                                                            which would reveal deliberative, pre-decisional
                                                                            information regarding the agency decision-making
                                                                            process.

                                                                     (b)(7)(E)
                                                                         • Information that, either standing alone or when
                                                                             combined with other information, would disclose
                                                                             techniques or procedures for law enforcement
                                                                             investigations and risk circumvention of the law by
                                                                                                                                   Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 55 of 58




                                                                             enabling access to and/or manipulation of law
                                                                             enforcement databases and information. For

                                                                30
                                                                          example, disclosure of this information could enable
                                                                          unauthorized users to view sensitive, non-public law
                                                                          enforcement information and to navigate computer
                                                                          systems and alter, add, or delete information.
                                                                          Withheld information includes computer comments
                                                                          and codes, screenshots of user interfaces, and
                                                                          instructions on how to input, modify, and
                                                                          manipulate data in the system.
                                                                      • Information that, either standing alone or combined
                                                                          with other available information, would disclose
                                                                          techniques, procedures, or guidelines for law
                                                                          enforcement investigations and risk circumvention
                                                                          of the law by revealing non-public law enforcement
                                                                          techniques, capabilities or vulnerabilities, the
                                                                          circumstances in which such techniques,
                                                                          capabilities, or vulnerabilities may be encountered,
                                                                          and/or the nature of the law enforcement interest in
                                                                          particular circumstances. Redacted information
                                                                          includes: descriptions of the law enforcement
                                                                          records consulted or created as part of particular law
                                                                          enforcement activities or reviews thereof,
                                                                          information regarding law enforcement alerts or
                                                                          lookouts, and information regarding the capabilities
                                                                          and limitations of CBP recordkeeping systems.
Screenshots of TECS   2 pages (reference   Withheld in full        Screenshots of the user interface for CBP law enforcement
User Interface and     March 15, 2019                              computer systems containing an example of law
Explanatory Notes      release letter)                             enforcement information contained in the system and
                                                                   explanatory notes.

                                                                   (b)(7)(E)
                                                                       • Information that, either standing alone or when
                                                                                                                                   Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 56 of 58




                                                                           combined with other information, would disclose
                                                                           techniques or procedures for law enforcement

                                                              31
                                                                 investigations and risk circumvention of the law by
                                                                 enabling access to and/or manipulation of law
                                                                 enforcement databases and information. For
                                                                 example, disclosure of this information could enable
                                                                 unauthorized users to view sensitive, non-public law
                                                                 enforcement information and to navigate computer
                                                                 systems and alter, add, or delete information.
                                                                 Withheld information includes computer comments
                                                                 and codes, screenshots of user interfaces, and
                                                                 instructions on how to input, modify, and
                                                                 manipulate data in the system.
                                                             • Information that, either standing alone or combined
                                                                 with other available information, would disclose
                                                                 techniques, procedures, or guidelines for law
                                                                 enforcement investigations and risk circumvention
                                                                 of the law by revealing non-public law enforcement
                                                                 techniques, capabilities or vulnerabilities, the
                                                                 circumstances in which such techniques,
                                                                 capabilities, or vulnerabilities may be encountered,
                                                                 and/or the nature of the law enforcement interest in
                                                                 particular circumstances. Redacted information
                                                                 includes: descriptions of the law enforcement
                                                                 records consulted or created as part of particular law
                                                                 enforcement activities or reviews thereof,
                                                                 information regarding law enforcement alerts or
                                                                 lookouts, descriptions of identification methods or
                                                                 techniques used by law enforcement, and
                                                                 information regarding the capabilities and
                                                                 limitations of CBP recordkeeping systems.
CCMS Record   2 pages (reference   Withheld in full        Complaint record regarding inspection of traveler.
              December 21, 2018
                                                                                                                          Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 57 of 58




              release letter)                              (b)(3)


                                                      32
     •   Record containing information regarding an alien
         who is allegedly a beneficiary of an application for
         relief under 8 U.S.C. § 1101(a)(15)(T), (15)(U), or
         (51) or 8 U.S.C. § 1229b(b)(2), the disclosure of
         which is prohibited by 8 U.S.C. § 1367.
                                                                Case 1:17-cv-00548-TSC Document 46-4 Filed 01/31/20 Page 58 of 58




33
